DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on July 27, 2021 to the non-final Office action of April 27, 2021 is acknowledged.  The Office action on the currently pending claims 1 and 5-13 follows.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the device as recited in independent claim 1 for the reasons provided in the non-final Office action of April 27, 2021.
In the amendments filed on July 27, 2021, Applicant amended independent claim 1 to incorporate the subject matter of previously pending dependent claims 2-4 (now cancelled) in order to place the instant application in condition for allowance, as noted in the previous Office action.
See next page→

Applicant also amended the specification to address the drawing objection made in the previous Office action.  The amendment has been fully considered and accepted.  The drawing objection is hereby withdrawn.
Regarding Applicant’s traversals to the specification objection and the claim objection made to the limitation “selectively shared” in the previous Office action, the Office has fully considered Applicant’s traversals and agrees with Applicant. In light of page 21, lines 2-10 of Applicant’s disclosure, the Office agrees that one of ordinary skill in the art would understand that “selectively shared” means “As such, the heat exchanger can be selectively used by the first heat exchange portion when a blower of the first portion is being operated, the heat exchange can be shared by both heat exchange portions when blowers of both portions are used, or the heat exchanger can be selectively used by the second heat exchange portion when a blower of the second portion is operated” as noted by Applicant in the reply filed on July 27, 2021. For the reasons provided above, the specification objection and the claim objection made to the limitation “selectively shared” has been withdrawn.
The additional cited prior art references teach other cooling devices for display devices.  However, none of the prior art references, taken either alone or in combination, are believed to render the claimed invention unpatentable as claimed.
Finally, the Office has not identified any double patenting issues.

See next page→
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/STEPHEN S SUL/Primary Examiner, Art Unit 2835